—In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated May 2, 2001, inter alia, which granted the plaintiffs’ cross motion for leave to serve an amended bill of particulars dated February 20, 2001, deemed that bill of particulars served as of the entry date of the order appealed from, and denied as academic the defendant’s motion to strike an amended bill of particulars dated January 10, 2001, previously served without leave of the court.
Ordered that the order is affirmed, with costs.
The Supreme Court properly exercised its discretion in granting the plaintiffs leave to serve an amended bill of particulars to include additional facts in support of the theory of negligence set forth in the prior pleadings (see Volpe v Good Samaritan Hosp., 213 AD2d 398). Santucci, J.P., Florio, Goldstein and Townes, JJ., concur.